DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application claims benefit from PCT/US1660915 filed 11/08/2016 which claims benefits from the provisional application 62252881 filed 11/09/2015. Acknowledgement is made of the priority benefits under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c).
Response to Arguments
3.	Applicant’s arguments, see page 6, filed 02/22/2022, with respect to claims 1, 3-4 have been fully considered and are persuasive.  The rejection/objection of the last office action has been withdrawn. 
Allowable Subject Matter
4.	Claims 1, 3-21 are allowed. 
5.	The following is an examiner’s statement of reasons for allowance: 
Prior arts of record: ROTHKOPF (US2012/0194448A1, hereinafter as, ROTHKOPF) and Meloche et al., (US2017/0104425A1, hereinafter as, Meloche), Walker (US2015/0110476A1, hereinafter as, Walker) and RUMREICH et al. (US2018/0255350A1, hereinafter as, RUMREICH).   
In regards to claim 1, ROTHKOPF discloses a device for playback of dynamic content at a point of user interaction (fig. 3B, para 0044, a display device that can display images and video (dynamic content). The display device is a mobile display device that can be connected to Wi-Fi antennas, cell phone towers or even radio waves for use/operation (point of user interaction)) comprising (MPEP 2111.03, interpreted as an open-ended inclusion): a display (fig. 3B, display); a memory device for storing content comprising the dynamic content (para 0055, fig. 12, RAM. ROM and files storage system 1204, stores GUI/UI that includes video/images); a processor configured to controllably output the stored content (para 0055, fig.12, a processor 1202 that pertains to a microprocessor or controller for controlling the overall operation of the electronic device 1200. Which includes displaying GUI (images/video therein) by reading from the memory); an energy harvesting and conditioning circuit comprising an energy storage element and  configured to receive ambient radio frequency energy available at the point of user interaction and charge an energy storage element without use of an external AC or DC power source (para 0042, fig.3B, 318, RF antennas, RF energy collectors can be used to gather ambient RF energy from specific frequency bands broadcast by a number of nearby transmitters such as Wi-Fi antennas, cell phone towers, or even radio waves. Although RF energy harvesting without a dedicated transmitter typically yields modest amounts of energy, the energy could be used to trickle charge a micro battery or super capacitor contained within flexible cover 304), wherein the energy storage element (para 0042, a micro battery or super capacitor) is configured to supply power to the display (supplies power to display, fig.3B, para 0042, for low energy task, such as: low energy tasks such as querying tablet device 302 for the presence of any notification updates, or even powering a low power sensor such as a thermometer), the memory and the processor to controllably output the stored content (para 0055, fig.12, a processor 1202 that pertains to a microprocessor or controller for controlling the overall operation of the electronic device 1200. Which includes displaying GUI (images/video therein) by reading from the memory); and 
(tablet display substrate having display panel on the top side as shown, fig. 3B or 4A) and a bottom side for mounting the substrate at the point of user interaction (the tablet display having bottom side of the display substrate wherein bottom side houses circuits of fig. 12 or communication module 1108 of fig. 11 for connecting to Wi-Fi or sensors 1228);
wherein the device is self-reliant for power using only ambient radio frequency energy harvested via the energy harvesting and conditioning circuit (fig.3B, para 0042, for low energy task, such as: low energy tasks such as querying tablet device 302 for the presence of any notification updates, or even powering a low power sensor such as a thermometer, the tablet device 302 is fully self-reliant for power using the ambient RF energy collected by RF collectors and stored at the micro battery or the super capacitor).
ROTHKOPF does not expressly disclose “a substrate on which the display, the memory device, the processor and the energy harvesting and condition circuit, are mounted and the number of repetitions of the dynamic content playback is determined based on an amount of power charged in the energy storage element by the ambient energy collecting and storage device, and an amount of power consumed by display of the dynamic content.” 
ROTHKOPF at the most discloses cover 304’s substrate, para 0037 and tablet display device’s substrate. fig. 3B, tablet display has a substrate in which the processor and memory circuits are formed thereon and the RF antennas 318 are formed in the flexible cover 304’s substrate, para 0037.  
Meloche discloses a substrate (flexible circuit 20 or circuit board (not shown), fig.6, para 0021-0030) on which the display (para 0030, display), the memory device, the processor (para 0025, the microprocessor 64 includes a memory 65) and the energy harvesting and condition circuit (energy harvesting circuit 50, fig. 6), are mounted (disposed directly on the substrate 20 or circuit board, para 0030, fig.6). 
Meloche does not disclose “and the number of repetitions of the dynamic content playback is determined based on an amount of power charged in the energy storage element by the ambient energy collecting and storage device, and an amount of power consumed by display of the dynamic content.” 
Walker discloses at para 0025, although flash memory storage unit 12 may be tailored in capacity to fulfill the need of the size of the video and audio advertisement files, it is preferred that a playing time of the video and audio advertisement is less than a minute since the life of the battery is of limited duration. 
Therefore, the combination of Rothkopf and Walker discloses “and the number of repetitions of the dynamic content playback is determined based on an amount of power  charged in the energy storage element by the ambient energy collecting and storage device (para 0042, RF antennas 318 collect RF energy, and a micro battery or super capacitor as storage element, Rothkopf), and an amount of power consumed by display of the dynamic content (para 0025, although flash memory storage unit 12 may be tailored in capacity to fulfill the need of the size of the video and audio advertisement files, it is preferred that a playing time of the video and audio advertisement is less than a minute since the life of the battery is of limited duration. Additionally, para 0027, the life of the stand-alone battery powered flash memory video player 10 may also be limited by, the number of cycles/use or playing time of the repeatable video and audio advertisement of the product and is dependent on the duration of the video display since the video display consumes energy from the battery).” 
Rothkopf as modified by Meloche and Walker does not disclose, as a whole, “wherein the dynamic content is video content comprising video segments and the processor is configured to output them with pauses and a display of a static image between video segments to conserve stored energy at the device and depending on the rate at which ambient energy is converted by the energy harvesting and conditioning circuit and the rate at which power provided by the energy storage element is consumed during playback.” 
RUMREICH discloses wherein the dynamic content is video content comprising video segments and the processor is configured to output them with pauses and a display of a static image between video segments to conserve stored energy at the device (figs.1, 5, Abstract, Method (1000) of providing power saving information for media content is described including receiving (1010) media content comprising a plurality of media segments, determining (1020) a power consumption indicator for a media segment of the plurality of media segments, determining (1030) power saving information for the media segment based on the power consumption indicator for the media segment and providing (1040) the power saving information. Para 0037, media content may include image. Which can be displayed using appropriate frame rate, para 0135, obvious to one of ordinary skill in the art). 
Walker discloses (para 0025, although flash memory storage unit 12 may be tailored in capacity to fulfill the need of the size of the video and audio advertisement files, it is preferred that a playing time of the video and audio advertisement is less than a minute since the life of the battery is of limited duration. Additionally, para 0027, the life of the stand-alone battery powered flash memory video player 10 may also be limited by, the number of cycles/use or playing time of the repeatable video and audio advertisement of the product and is dependent on the duration of the video display since the video display consumes energy from the battery). 
Rothkopf does not disclose “and depending on the rate at which ambient energy is converted by the energy harvesting and conditioning circuit and the rate at which power provided by the energy storage element is consumed during playback.” 
The combination of Walker and Rothkopf fails to disclose “and depending on the rate at which ambient energy is converted by the energy harvesting and conditioning circuit and the rate at which power provided by the energy storage element is consumed during playback.” 
As a result, it is examined that any combination among Rothkopf, Meloche, walker and RUMREICH fails to disclose “and depending on the rate at which ambient energy is converted by the energy harvesting and conditioning circuit and the rate at which power provided by the energy storage element is consumed during playback.”  
Accordingly, the independent claim 1, as a whole, is allowed. The dependent claims 3-21 are also allowed based on their respective dependencies from the independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627